
	
		I
		111th CONGRESS
		1st Session
		H. R. 3613
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2009
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend the Ethics in Government Act of 1978 to modify
		  financial disclosure filing requirements for certain employees of the Executive
		  Office of the President.
	
	
		1.Short titleThis Act may be cited as the
			 Transparency and Executive Accountability
			 Act.
		2.Modification of
			 financial disclosure report filing requirementsSection 103 of the Ethics in Government Act
			 of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
			
				(l)In the case of an individual who is subject
				to the reporting requirements of this title by virtue of a past, current, or
				future appointment to a position in the Executive Office of the President, the
				first sentence of subsection (a) shall be applied by substituting the
				Director of the Office of Government Ethics for the matter following
				shall be filed by the reporting individual with.
				.
		3.Effective
			 dateThe amendment made by
			 section 2 shall apply with respect to any report, the last date for the filing
			 of which occurs on or after the 60th day following the date of the enactment of
			 this Act, determined disregarding—
			(1)any extension of
			 time for the filing of a report; and
			(2)any supplemental
			 report or update.
			
